MEMORANDUM **
Lucia Juana Vaquero, a native and citizen of Mexico, petitions for review of: (1) the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its order dismissing her appeal from an immigration judge’s denial of her application for cancellation of removal and (2) the Legalization Appeals Unit’s (“LAU”) order dismissing her appeal from the denial of her Special Agricultural Worker (“SAW”) application. We have jurisdiction to review the denial of a motion to reconsider pursuant to 8 U.S.C. § 1252. We have jurisdiction to review the denial of a SAW application pursuant to 8 U.S.C. § 1160(e)(3). We deny the petition for review.
We review the BIA’s denial of a motion to reconsider for abuse of discretion. Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004). The BIA did not abuse its discretion in denying Vaquero’s motion to reconsider because she did not identify an error of fact or law in the BIA’s June 17, 2004 decision. See 8 C.F.R. § 1003.2(b) (requiring a motion to reconsider to specify error of fact or law in original decision). Contrary to Vaquero’s assertion, the BIA’s dismissal of her appeal was not in conflict with Matter of Ige, 20 I. & N. Dec. 880 (BIA 1994). Vaquero’s contention that the *587agency did not consider evidence of the birth of her fifth child is not supported by the record, and Vaquero’s contention that the BIA did not consider her legal argument is unavailing because she did not submit a timely brief to the BIA.
We reverse a decision of the LAU where it abuses its discretion or makes findings that are contrary to clear and convincing facts contained in the record considered as a whole. Perez-Martin v. Ashcroft, 394 F.3d 752, 758 (9th Cir.2005). It was not abuse of discretion for the LAU to dismiss Vaquero’s appeal where the government offered rebuttal evidence which called into question her claim of employment for Pascasio Ramirez and where Vaquero’s initial SAW application omitted any reference to her claim of employment for Maria Mireles.
Vaquero’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.